Exhibit 10.7

DEVELOPMENT AGREEMENT
(Hotel Renovation)

BY AND BETWEEN

BEHRINGER HARVARD CORDILLERA, LLC,
a Delaware limited liability company

(“Owner”)

and

TP CORDILLERA LLC,
a Delaware limited liability company

(“Developer”)

May 10, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

 

 

ARTICLE 1

 

PURPOSE

 

3

 

 

 

 

 

ARTICLE 2

 

APPOINTMENT AND DEVELOPMENT

 

3

 

 

 

 

 

Section 2.1

 

Appointment of Developer as Developer

 

3

 

 

 

 

 

Section 2.2

 

Acceptance by Developer

 

3

 

 

 

 

 

Section 2.3

 

Pre-Construction Duties

 

4

 

 

 

 

 

Section 2.4

 

Project Design

 

5

 

 

 

 

 

Section 2.5

 

Other Services

 

5

 

 

 

 

 

Section 2.6

 

Commencement of Construction

 

6

 

 

 

 

 

Section 2.7

 

Project Administration

 

7

 

 

 

 

 

Section 2.8

 

Limitation on Expenditures

 

11

 

 

 

 

 

Section 2.9

 

Employees

 

11

 

 

 

 

 

Section 2.10

 

Funds for Construction

 

12

 

 

 

 

 

Section 2.11

 

Ownership of Information and Materials

 

12

 

 

 

 

 

Section 2.12

 

Hazardous Substances

 

12

 

 

 

 

 

Section 2.13

 

Payment for Materials

 

13

 

 

 

 

 

Section 2.14

 

Completion

 

13

 

 

 

 

 

ARTICLE 3

 

COMPENSATION

 

14

 

 

 

 

 

Section 3.1

 

Development Fee

 

14

 

 

 

 

 

Section 3.2

 

Adjustment to Development Fee

 

14

 

 

 

 

 

Section 3.3.

 

No Other Compensation

 

15

 

 

 

 

 

ARTICLE 4

 

INSURANCE AND INDEMNITY

 

15

 

 

 

 

 

Section 4.1

 

Insurance Requirements

 

15

 

 

 

 

 

Section 4.2

 

Indemnity

 

15

 

 

 

 

 

Section 4.3

 

Waiver of Subrogation

 

16

 

 

 

 

 

Section 4.4.

 

Non-Recourse Liability

 

16

 

 

 

 

 

ARTICLE 5

 

TERM AND TERMINATION

 

16

 

 

 

 

 

Section 5.1

 

Term

 

16

 

 

 

 

 

Section 5.2

 

Termination by Owner

 

17

 

 

 

 

 

Section 5.3

 

Termination by Developer

 

18

 

1


--------------------------------------------------------------------------------


 

Section 5.4

 

Additional Remedies

 

18

 

 

 

 

 

ARTICLE 6

 

DUTIES UPON TERMINATION OR EXPIRATION

 

18

 

 

 

 

 

Section 6.1

 

Developer’s Duties

 

18

 

 

 

 

 

Section 6.2

 

Owner’s Duties

 

18

 

 

 

 

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

 

Section 7.1

 

Developer’s Representations and Warranties

 

18

 

 

 

 

 

Section 7.2

 

Owner’s Representations and Warranties

 

20

 

 

 

 

 

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

 

21

 

 

 

 

 

Section 8.1

 

Notices

 

21

 

 

 

 

 

Section 8.2

 

Assignment

 

21

 

 

 

 

 

Section 8.3

 

Waiver of Lien Claims

 

21

 

 

 

 

 

Section 8.4

 

Lender Requirements

 

21

 

 

 

 

 

Section 8.5

 

Force Majeure Events

 

21

 

 

 

 

 

Section 8.6

 

Governing Law

 

22

 

 

 

 

 

Section 8.7

 

Time of Essence

 

22

 

 

 

 

 

Section 8.8

 

Compliance Amendments

 

22

 

 

 

 

 

Section 8.9

 

Entireties, Beneficiaries

 

22

 

 

 

 

 

Section 8.10

 

No Agency

 

22

 

 

 

 

 

Section 8.11

 

Attorneys’ Fees

 

22

 

 

 

 

 

Section 8.12

 

No Waiver

 

23

 

 

 

 

 

Section 8.13

 

Entire Agreement

 

23

 

 

 

 

 

Section 8.14

 

Severability

 

23

 

 

 

 

 

Section 8.15

 

Amendments

 

23

 

 

 

 

 

Section 8.16

 

Counterparts

 

23

 

 

 

 

 

Section 8.17

 

Additional Acts

 

23

 

 

 

 

 

Section 8.18

 

Exhibits

 

23

 

 

 

 

 

Section 8.19

 

Limitation of Liability

 

23

 

 

 

 

 

Section 8.20

 

Confidentiality

 

23

 

 

 

 

 

Section 8.21

 

Authority of Developer

 

24

 

 

 

 

 

Section 8.22

 

Licenses

 

24

 

 

 

 

 

Section 8.23

 

Non-Discrimination Policy

 

24

 

 

 

 

 

Section 8.24

 

Waiver of Jury Trial

 

24

 

 

 

 

 

Section 8.25

 

Dispute Resolution

 

24

 

2


--------------------------------------------------------------------------------


DEVELOPMENT AGREEMENT

This Development Agreement (“Agreement”) is made to be effective as of the
10th day of May, 2007, by and between BEHRINGER HARVARD CORDILLERA, LLC, a
Delaware limited liability company (“Owner”), and TP CORDILLERA LLC, a Delaware
limited liability company (“Developer”), as follows:

ARTICLE 1

PURPOSE

A.                                   Owner is the owner of certain property in
Eagle County, Colorado commonly known as The Lodge and Spa at Cordillera located
on the land (the “Land”) described in Exhibit A attached hereto and made a part
hereof, which property is currently comprised of a 56 room lodge, approximately
20,000 square feet of spa/fitness center space, approximately 3000 square feet
of meeting/banquet space, 2 restaurants and a ski in/ski out condo at the
Strawberry Park Beaver Creek lift (the “Buildings”).

B.                                     Developer and Owner desire to enter into
this Agreement to provide the terms and conditions upon which Owner will retain
Developer to renovate the Buildings and related improvements (the “Project”)
located on the Land (herein defined).

NOW THEREFORE, for and in consideration of the premises, the mutual promises and
agreements set forth herein and Ten and No/100 Dollars ($10.00) and other good
and valuable consideration, in hand paid, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows:

ARTICLE 2

APPOINTMENT AND DEVELOPMENT

Section 2.1                                      Appointment of Developer as
Developer.  Owner hereby appoints Developer as its independent contractor to
perform, and delegates to Developer the right and obligation to supervise,
manage and carry out, on behalf and for the account of Owner, all planning,
development and construction management services for the Project on the Land, as
required by, and subject to, the terms and conditions of this Agreement, as well
as the preparation of the Final Development Plan, Final Development Budget and
Final Project Schedule (as each such term is defined below) and all items
related thereto.

Section 2.2                                      Acceptance by Developer. 
Developer accepts such appointment and agrees to perform such services on behalf
of and for the account of Owner as required by, and subject to, the terms and
conditions of this Agreement, and agrees to perform such additional duties and
responsibilities as are customarily and reasonably within the scope of such
services and are reasonably designated from time to time by Owner.  Developer
agrees to use commercially reasonable efforts in the performance of its duties
hereunder, which performance in all respects and at all times shall be carried
out to the same extent and with the same degree of

3


--------------------------------------------------------------------------------


care and quality as the Developer would exercise in the conduct of its own
affairs if the Developer were the owner of the Project. Developer agrees to
apply prudent and reasonable business practices in the performance of its duties
hereunder and shall exercise that degree of skill, competence, quality and
professional care rendered by the leading and most reputable companies
performing the same or similar type services for first-class quality hotel and
spa projects in the Vail, Colorado area.  Developer will not subcontract any of
its services to any other entity or person without first obtaining Owner’s prior
written consent.  Subject to the other provisions of this Agreement, Developer,
on behalf of Owner, shall manage and coordinate the development of the Project
in accordance with the Final Development Plan, Final Development Budget and
Final Project Schedule (as each such term is defined below) in a good and
workmanlike manner and in accordance with the standards of professional care
applicable to such services.

Section 2.3                                      Pre-Construction Duties.  The
initial objectives of the parties are to prepare a general development plan for
the Project, cause the preparation of plans and specifications for the Project,
and formulate a budget for the Project.

(a)                                  Developer shall submit to Owner for
approval a development plan (the “Development Plan”) for the Project setting
forth a description of the proposed improvements included in the Project, the
schedule for preparation of the plans and specifications for the Project, and
the proposed parameters of agreements with architectural, engineering,
consulting, and general contracting firms.  Attached hereto as Exhibit B is a
conceptual development plan for the Project that has been approved by Owner. 
Based upon the conceptual development plan attached hereto as Exhibit B, within
sixty (60) days of execution of this Agreement, Developer shall prepare and
obtain Owner’s written approval of a final Development Plan (the “Final
Development Plan”) for the Project (such approval not to be unreasonably
withheld so long as the Final Development Plan is consistent with the conceptual
development plan attached hereto as Exhibit B, which may be modified by the
Owner).

(b)                                 Developer shall submit to Owner for approval
a development budget (the “Development Budget”) for the Project setting forth
the hard costs, soft costs, allocated land acquisition costs and other
expenditures anticipated to be incurred in connection with developing the
Project.  Attached hereto as Exhibit C is a conceptual budget for the Project
that has been approved by Owner.  Based upon the conceptual budget attached
hereto as Exhibit C, within sixty (60) days of execution of this Agreement,
Developer shall prepare and obtain Owner’s written approval of a final
Development Budget (the “Final Development Budget”) for the Project (such
approval not to be unreasonably withheld so long as the proposed Final
Development Budget is consistent with the conceptual budget attached hereto as
Exhibit C, which may be modified by the Owner).

(c)                                  Developer shall make recommendations to
Owner with respect to the size and configuration of the Project, future growth,
permanent financing options, marketing, project execution (architect,
contractors, consultants), special requirements and conditions.

(d)                                 Developer shall develop and finalize
operating pro forma income and

4


--------------------------------------------------------------------------------


expense statements for the Project and compute return on investment and other
relative indicators to help determine permanent financing and ownership
strategies.

(e)                                  Developer shall prepare and compile data
for the Project, including without limitation, site information, income and
expense statements, schedules, drawings and renderings. Such items shall be
delivered to Owner upon request.

Section 2.4                                      Project Design.  Owner, after
consultation with Developer, shall designate an architect (“Architect”) as the
architect for the Project.  Developer shall negotiate the contract with the
Architect for the Project, which shall be subject to the review and prior
written approval of Owner.  The contract with the Architect shall substantially
conform with the form, or in the absence of an actual form, shall substantially
conform with the guidelines and contain such specific provisions as are
pre-approved by Owner.  Owner shall enter into the agreement with the Architect
in its name.  Developer shall not amend or alter the terms of the Architect’s
contract without the prior written approval of Owner.  Developer shall use
diligent efforts to cause the plans and specifications for the Project to be
prepared in a timely manner and in accordance with the design criteria and the
Final Development Plan and Final Development Budget for the Project.  The final
plans and specifications for the Project shall be approved in writing by Owner.

Section 2.5                                      Other Services.  Developer
shall also provide the following services during the period prior to
commencement of construction of the Project:

(a)                                  Interview, negotiate with, and, after
consultation with and approval of Owner, recommend for engagement by Owner any
other independent design and development consultants (the “Consultants”) for the
Project, including, if and as appropriate, space planners, landscape architects,
civil, soils, mechanical, electrical and plumbing engineers, and acoustical,
curtain wall, lighting, art and graphic design consultants.

(b)                                 Manage and coordinate the Consultants
regarding the Project and coordinate Architect’s preparation of conceptual
design, and the detailed plans and specifications therefor, including matters
relating to site planning, engineering, building shell, public space, building
height, total area, floor size and landscape design, traffic and circulation
matters.

(c)                                  Initiate the planning and coordinate with
Owner and the Architect the receipt of all necessary public and private
approvals for the Project, including city planning, applicable building codes,
public works, any applicable architectural review committee, and building permit
approvals.  Coordinate, with reliance on the Architect, engineers and
Consultants, satisfaction of all laws and regulations affecting the Project,
including, without limitation, the Americans with Disabilities Act and all
environmental laws.

(d)                                 Review designs during their development and
advise Owner regarding on-site use and improvements, selection of materials,
building systems and equipment and methods of delivery.

(e)                                  Provide Owner with a monthly (or more
often, if Owner so requests)

5


--------------------------------------------------------------------------------


progress report at the beginning of each month detailing (i) the amount of work
on the Project that has been completed during the previous calendar month in
relation to the schedule for the Project (the “Project Schedule”); and (ii) the
General Contractor’s and all subcontractors’ compliance with the Final
Development Budget, as well as any changed conditions regarding cost.  Any
changes shall be reported to Owner as soon as possible for Owner’s approval.
Attached hereto as Exhibit D is a conceptual project schedule that has been
approved by Owner.  Based upon the conceptual project schedule attached hereto
as Exhibit D, Developer shall prepare and obtain Owner’s approval of a final
Project Schedule (the “Final Project Schedule”) (such approval not to be
unreasonably withheld so long as the proposed Final Project Schedule is
consistent with the conceptual project schedule attached hereto as Exhibit D). 
In this regard, Owner and Developer agree that it is their intent to commence
renovation of the Project in accordance with the Final Development Plan, and
Developer shall prepare and obtain Owner’s approval of the Project Schedule
(such approval not to be unreasonably withheld).  The Project Schedule and
General Contract shall clearly state number of delay days that are built into
the Project Schedule based on factual weather data for the Vail, Colorado area
as provided by the U.S. Weather Bureau.

(f)                                    Advise Owner regarding space planning,
design and finish-out evaluations for the Project.

(g)                                 Prepare a detailed estimate of construction
costs, developed by using estimating techniques which anticipate the various
elements of the Project, and based on schematic design documents prepared by the
Architect.  Update and refine this estimate periodically as the Architect
prepares design development and construction documents.

(h)                                 Provide business administration and
supervision consistent with good construction practices and as may be required
for the Project; cause budget draw projections for all key trades and schedules
for the purchase and delivery of all materials for the Project to be prepared
and furnished to Owner.

Section 2.6                                      Commencement of Construction.

(a)                                  At such time as Owner elects to commence
construction of the Project, Owner will give written notice thereof to
Developer, and Developer shall commence or cause to be commenced the
construction with reasonable promptness thereafter.  Owner, after consultation
with Developer, shall designate the general contractor (“General Contractor”)
for the Project. Developer shall negotiate the contract with the General
Contractor for the Project, which shall be subject to the review and approval of
Owner. The Developer shall, if requested by Owner, require the General
Contractor and its major subcontractors to provide performance and payment bonds
in a form satisfactory to Owner as security for their respective obligations
naming Owner and Developer as co-obligees thereon.  The General Contract shall
substantially conform with the form, or in the absence of an actual form shall
substantially conform with the guidelines and contain such provisions as are
approved by Owner.  Owner shall enter into the General Contract with the General
Contractor in its name.  Developer shall not amend or alter the terms of the
General Contract or issue or authorize change orders in connection therewith
without

6


--------------------------------------------------------------------------------


the prior written approval of Owner.

(b)                                 Developer shall cause the Project to be
developed and constructed in accordance with the Final Development Plan, Final
Development Budget and Final Project Schedule.  Developer shall provide Owner
with information in connection with updating the Final Development Plan, Final
Development Budget and Final Project Schedule as construction progresses and
when requested by Owner, and the Final Development Plan, Final Development
Budget and Final Project Schedule shall be modified from time to time based on
such updates to the extent such modifications are approved in writing by Owner. 
Developer shall use commercially reasonable efforts to cause the General
Contractor to comply with the Final Development Plan, Final Development Budget
and Final Project Schedule.

(c)                                  If the development and construction of the
Project does not progress in accordance with the dates required by the Project
Schedule, Owner, by written request, shall instruct Developer to cause General
Contractor to speed up the work by all available means, including utilization of
overtime, additional work crews and alternate material suppliers.  Owner shall
bear all costs of such speed up efforts unless such delay arises by reason of
Developer’s gross negligence or willful misconduct.

(d)                                 Unless otherwise consented to by Owner,
Developer shall incur no expenditures nor authorize any other person or entity
to incur or pay any expenditures in connection with the development and
construction of the Project that are not provided for in the Final Development
Budget, either in total or in any one accounting category.  All expenditures
shall be charged to the proper account as specified in the Final Development
Budget and no expenditure may be classified or reclassified for the purpose of
avoiding an excess of the budgeted amount of an accounting category without the
written consent of Owner (which consent shall not be unreasonably withheld).

Section 2.7                                      Project Administration.  During
construction of the Project, with due assistance from the Architect and
Consultants, Developer shall exercise general management of the Project team and
in connection therewith shall, without limiting the generality of the foregoing,
perform the following duties in respect of the Project:

(a)                                  Provide direction to the General Contractor
on behalf of Owner in matters requiring such direction per the terms of the
General Contract.

(b)                                 Appoint management and support staff to
inspect the manner and progress of the construction of the Project;

(c)                                  Make visits to the Project site to inspect
the work and progress of construction with the General Contractor and with the
Architect and other Consultants, which visits shall be of such frequency and
duration as shall be necessary for Developer to carry out its duties under this
Agreement, to guard against defects and deficiencies in the work and to
determine that the work is being performed in accordance with the construction
documents, but in no event shall Developer make less than three (3) such visits
per month during the construction of the Project. Developer shall prepare and

7


--------------------------------------------------------------------------------


submit to Owner a progress report no less frequently than once each month
detailing its observations.

(d)                                 Advise Owner immediately of any material
omissions, substitutions, defects, or deficiencies noted in the work of the
General Contractor or any contractor, subcontractor or materialman.

(e)                                  Consult with Owner regarding proposed
changes and modifications to the construction documents and coordinate issuance
of change orders if and when changes are approved in writing by Owner and the
affected party.  Developer shall ensure that all changes in the work or services
are implemented through written change orders signed by the Owner and the
affected party. Developer shall establish a changes system to control the
writing of change orders and to record all changes to the construction
documents. For changes initiated by the Owner or Developer with respect to the
General Contractor’s work, Developer shall prepare written change order proposal
requests, incorporating detailed drawings and specifications prepared or
approved by the Architect where appropriate.  Developer shall forward the
requests to the General Contractor for preparation of a proposal. For change
order requests initiated by the General Contractor, Developer shall evaluate the
requests and, if applicable, provide a copy to the Architect for comment.
Developer shall evaluate proposed change orders for price, schedule and
coordination impact and shall forward its recommendations to Owner, along with
the comments of the Architect.  For change order proposals approved by the Owner
and the affected party, Developer shall prepare written change orders and shall
obtain the signatures of the Owner and the affected party. If a change is
performed by the General Contractor or a Consultant under a pricing arrangement
other than lump sum, Developer shall make a record of units, work or services or
actual costs incurred, as the case may be.  Developer shall obtain from the
General Contractor and Consultants copies of supporting documents for all units
of work or services or costs incurred. Developer shall keep a record copy of all
signed change orders and shall provide copies to the Architect and Owner.

(f)                                    Review and evaluate all invoices and
payment applications against actual progress as certified by the Architect to
determine whether the amount claimed as the percent complete is accurate.
Developer shall certify the amounts due the General Contractor and Consultants
in a monthly draw request submitted to Owner no later than the fifth (5th) day
of each calendar month after which the draw request applies, subject to change
by the Project Lender. Developer may certify, modify or withhold certification
for payment, and shall require necessary revisions to such invoices.  Developer
will submit certified Project invoices to the Owner for review and approval
along with a report summarizing the status of payments to the General Contractor
and the construction costs of the Project.  The Developer’s certification for
payment shall constitute a representation to Owner, based on the Developer’s
determinations at the site and on the data comprising the General Contractor’s
invoices, that, to the best of the Developer’s knowledge, information and
belief, the work has progressed to the point indicated and, except as stated in
the certification for payment, the quality of the work is in accordance with the
construction documents.

8


--------------------------------------------------------------------------------


(g)                                 Obtain from the General Contractor all
required lien waivers and all other documentation as provided for herein or in
the General Contract, and obtain payment and performance bonds from the General
Contractor covering the performance of all the work described in this Agreement.

(h)                                 Consult with the Architect and Owner if the
General Contractor or any contractor or subcontractor requests interpretations
of the meaning and intent of the plans and specifications and assist in the
resolution of any questions which may arise.

(i)                                     Assist in preparing such reports as may
be reasonably required for the use of any public agency on the progress of
construction.

(j)                                     Maintain construction cost reporting for
the Project, using Owner’s standard chart of accounts and report format.

(k)                                  Arrange for the delivery and storage,
protection and security of Owner- purchased materials, systems and equipment
which are a part of the Project, until such items are incorporated into the
Project.

(l)                                     On application for final payment by the
General Contractor, cause a final inspection of the work by the Architect to be
performed, assemble and deliver to Owner any written guaranties, releases, bonds
and waivers, instruction books, diagrams and charts required by the appropriate
contract documents, and issue an approval for final payment.

(m)                               Arrange for and assist the General Contractor
in coordinating the installation of the public and private utilities with the
appropriate utility companies on the most favorable terms and conditions
obtainable at the time.

(n)                                 Coordinate the construction work with any
activities of Owner on or about the Project site during the construction period,
including coordinating the preparation and completion of punch list items.

(o)                                 Hold regular meetings to be attended by
representatives of Architect, General Contractor and other key parties, and such
special meetings as requested or required, and record and distribute minutes and
decisions; also provide copies of meeting minutes to Owner.

(p)                                 Establish a monthly reporting system that
covers major operations, cost, schedule, and marketing aspects of the Project,
including:

(i)                                     Cost Status - a monthly cost status
report for each major cost item in the Project, employing a format acceptable to
Owner and tracking budget, estimate, amount contracted, change orders and
estimated cost to complete.

(ii)                                  Payments Status - a monthly payments
status report for each major cost item in the Project employing a format
acceptable to Owner and track payments made and amounts yet to be paid and
project monthly cash

9


--------------------------------------------------------------------------------


requirements and update projections periodically.

(iii)                               Project Status – a monthly narrative with
executive summary, that outlines project progress during reporting periods, and
projection for work to be commenced in next period.

(q)                                 Review (and cause the appropriate
Consultants to review) all applicable building codes, environmental, zoning and
land use laws and other applicable local, state and federal laws, regulations
and ordinances concerning the development, use and operation of the Project or
any portion thereof. The Developer shall make application for and seek to obtain
and keep in full force and effect all necessary governmental approvals and
permits, and shall endeavor to perform such acts as shall be reasonably
necessary to effect compliance by the Owner with all laws, rules, ordinances,
statutes, and regulations of any governmental authority applicable to the
Project. Upon receipt of Owner’s written request, Developer shall seek to obtain
any variances or rezoning of such portion of the Land as are necessary or
appropriate to cause the Project to be in compliance with applicable codes,
laws, regulations and ordinances. Developer shall coordinate and establish
agreements with all necessary government agencies and utilities.

(r)                                    Establish and maintain a central file for
all design, construction, and related contractual documents, including
contracts, purchase orders and change orders.

(s)                                  Receive and confer with Owner regarding
response to all notices, claims and pertinent correspondence, and provide Owner
with three (3) close-out binders containing all warranties, guarantees,
operating manuals and as-built drawings at Completion of the Project.

(t)                                    Make payment each month of expenditures
authorized in the Final Development Budget, to the extent funds are made
available therefor by Owner.

(u)                                 Perform such other additional development
management functions as are commercially appropriate to complete the orderly and
proper construction of the Project in accordance with the Development Plan,
Development Budget and Final Project Schedule.

(v)                                 Maintain current and accurate records and
reports with regard to the financing, development and progress of the Project. 
Such records shall be maintained at the Developer’s principal place of business
and shall be made available to the Owner at any reasonable time, during normal
business hours, for review and inspection by the Owner.  Owner shall have the
right at its sole cost and expense to make copies of any books and records
applicable to the development of Project for Owner’s use and review.  If Owner
shall notify Developer of either weaknesses in internal control or errors in
record keeping, Developer shall correct such weaknesses or errors as soon as
possible after they are disclosed to Developer.  Developer shall notify Owner in
writing of the actions taken to correct such weaknesses or errors.

(w)                               Cause the General Contractor to comply with
all Governmental Requirements (as hereinafter defined) relating to the
Improvements and the Property

10


--------------------------------------------------------------------------------


including, but not limited to, all applicable environmental laws including the
Resource Conservation and Recovery Act and the Comprehensive Environmental
Response Compensation and Liability Act. As used herein, “Governmental
Requirements” means final land development approval and all other permits and
approvals required to commence and complete construction of the Project in
accordance with the Plans and Specifications and all applicable statutes,
ordinances, regulations, orders, rules, directives or contracts of any federal,
state, municipal or other governmental or quasi-governmental board, agency,
authority or body, including the preparation and submission of all necessary
drawings, documents, information and comments (all of which shall be subject to
Owner’s approval prior to submission to any governmental authority).

(x)                                   Review the General Contractors’ notice of
substantial completion, the Punchlist initially prepare by the General
Contractor and the Punchlist as revised by the Architect.  Together with Owner
and Architect, Developer shall inspect the work.  Developer’s inspection shall
be to determine whether substantial completion has been achieved and to verify
the accuracy of the Punchlist.  Developer shall refuse to accept the work as
substantially complete if Developer, Owner and Architect determine that the work
has not been substantially completed.  If Owner, Developer and Architect agree
that the work is substantially complete, Developer will coordinate the
preparation by Architect of a certificate of substantial completion which shall
establish the date of substantial completion of the work and shall fix the time
within which the General Contractor shall complete the items on the Punchlist. 
Developer shall use reasonable efforts to obtain the General Contractor’s
written acceptance of the responsibilities assigned to General Contractor in
such certificate.

(y)                                 If there is a construction loan on the
Project, assist Owner in preparing and submitting to the construction lender
draw requests in accordance with the documents evidencing and securing the
construction loan and otherwise use reasonable efforts to ensure that
construction of the Project is performed in compliance with the construction.

Section 2.8                                      Limitation on Expenditures. 
Except for expenditures made and obligations incurred in accordance with the
approved Final Development Budget for the Project, or otherwise approved in
writing in advance by Owner, Developer shall not have the power or authority to
make any expenditure or incur any expense or obligation on behalf of Owner in
connection with development of the Project, except in the face of an emergency
affecting the safety of persons or property in connection with the Project, and
then only to the extent reasonably necessary during the period of such
emergency.  In the event of an emergency, Developer shall notify Owner as soon
as practicable of the existence of such emergency, the action taken by and the
expense or obligation incurred by Developer with respect thereto.

Section 2.9                                      Employees.  Developer shall
have in its employ at all times and at its sole expense, a sufficient number of
capable employees with sufficient experience and knowledge to enable Developer
to perform its duties hereunder.  All personnel used by Developer in the
performance of its duties hereunder shall be qualifies by training and
experience to perform their assigned tasks and shall maintain any and all
necessary or appropriate licenses or permits in order to fulfill their
responsibilities in connection with the performance of such work.  The
individual development managers designated by Developer to be dedicated to the
Project and

11


--------------------------------------------------------------------------------


who shall be principally responsible for performing the development management
functions set forth in this Agreement shall be subject to the reasonable
approval of Owner. Owner hereby acknowledges its approval of the following
individuals as development managers principally responsible for performing the
development management functions set forth herein:  Jeff Nelsen and Bill Sumski.
Any substitute development manager shall also be subject to the reasonable
approval of Owner. All persons employed by Developer in the performance of its
responsibilities hereunder shall be exclusively controlled by and shall be
employees of Developer and not of Owner, and Owner shall have no liability,
responsibility or authority with respect thereto.

Section 2.10                                Funds for Construction.  Owner
agrees that it will fund the amount of the construction, not to exceed the
amount shown in the Final Development Budget as the same is modified by written
change orders approved in writing by Owner.

Section 2.11                                Ownership of Information and
Materials.  As between Owner and Developer, Owner shall have the right to use,
without further compensation to Developer, all written data and information
generated by or for Developer in connection with the Project or supplied to
Developer by Owner or Owner’s contractors or agents, and all drawings, plans,
books, records, contracts, agreements and all other documents and writings in
its possession relating to its services or the Project.  Such data and
information shall at all times be the property of Owner, and upon request of
Owner, Developer shall deliver to Owner any such data and information in the
possession of under the control of Developer. Developer agrees, for itself and
all persons retained or employed by Developer in performing its services, to
hold in confidence and not to use or disclose to others any confidential or
proprietary information of Owner which is heretofore or hereafter disclosed to
Developer or any such persons and which is designated by Owner as confidential
and proprietary, including but not limited to any proprietary or confidential
data, information, plans, programs, plants, processes, equipment, costs,
operations, tenants or customers which may come within the knowledge of
Developer or any such persons in the performance of, or as a result of, its
services, except where (a) Owner specifically authorizes Developer to disclose
any of the foregoing to others or such disclosure reasonably results from the
performance of Developer’s duties hereunder, or (b) such written data or
information shall have theretofore been made publicly available by parties other
than Developer or any such persons, or (c) Developer is required by law to
disclose such information (provided that in such case Developer shall give Owner
prior notice of the request for disclosure and shall cooperate with Owner in
obtaining a protective order or other remedy at Owner’s expense).

Section 2.12                                Hazardous Substances.  Developer
shall exercise such efforts as are exercised by other prudent developers of
similar property to prevent any Hazardous Substances from being deposited,
stored, disposed, placed, generated, manufactured, buried, refined, transported,
treated, discharged, handled or located on the Land or Improvements, except as
may be specifically authorized by Owner of this Agreement.  In connection with
any such Hazardous Substances so authorized, Developer shall exercise reasonable
best efforts to confirm that any such authorized activity with respect to
Hazardous Substances is conducted in accordance with applicable Governmental
Requirements and the terms and conditions of any such authorization by Owner. 
The term “Hazardous Substances” includes (a) any chemical, material, element,
compound, solution, mixture, substance or other matter of any kind whatsoever
which is defined, classified, listed, designated or regulated as hazardous,
toxic or radioactive by any federal statute, ordinance, regulation, order,

12


--------------------------------------------------------------------------------


rule or directive, or any statute, ordinance, regulation, order, rule or
directive of the State of Colorado, any political subdivisions of that state,
any township or municipal corporation of the state, or any board, agency,
authority or body associated with any of the foregoing or any quasi-governmental
body or agency with jurisdiction over such matters; (b) PCBs or asbestos or
materials containing PCBs or asbestos; (c) petroleum and petroleum-based
chemicals and substances; and (d) urea formaldehyde.  Owner authorizes Developer
to allow a contractor engaged in construction to temporarily use or store
Hazardous Substances where (i) such Hazardous Substances are reasonably required
for an area in quantities appropriate to the performance of the contractors’
work; (ii) the use and storage of such Hazardous substances is in conformity
with all applicable requirements; (iii) the contractor agrees to indemnify Owner
and Developer for all liability resulting therefrom; and (iv) Developer
exercises reasonable oversight over the contractors’ compliance with clauses (i)
and (ii).

Section 2.13                                Payment for Materials. 
Notwithstanding anything contained herein to the contrary, no amount shall be
paid to Developer for materials delivered but not yet incorporated into the
Project unless Owner and Project Lender receives (a) bills of sale or other
evidence to the passage of title of such materials to Owner, subject only to
payment, (b) evidence that the materials ate insured under applicable casualty
insurance policies, and (c) evidence that such materials are securely stored at
the Property.  In the event of any conflict between this Section 2.13 and the
terms and conditions of Owner’s agreements with the Project Lender, the latter
shall control.

Section 2.14           Completion.

(a)           Developer shall use its reasonable efforts to cause Completion (as
hereinafter defined) of the Project to occur on or before the final completion
date set forth in the Project Schedule.

(b)           For purposes of this Agreement, the “Completion” of the Project
shall be deemed to have occurred on such date as all the following conditions
are fulfilled:

(i)            The Project has been completed in substantial accordance with the
plans and specifications for the Project (as same have been approved by Owner)
and all punchlist items have been completed.

(ii)           Owner has been delivered a true and correct copy of an affidavit
of the General Contractor in respect of the Project setting forth the following:

(A)          That the General Contractor has been paid in full for all work
relating to the Project performed through the date of the affidavit;

(B)           That the General Contractor has paid all subcontractors, suppliers
and other vendors in full for all amounts due through the date of the affidavit;

(C)           That the work on the Project through the date of the affidavit has
been performed in substantial accordance with the Project plans and
specifications approved by Owner;

13


--------------------------------------------------------------------------------


(iii)                               Owner and any escrowee under any
construction escrow created in relation to the Project have received the General
Contractor’s final lien waiver on a form to be reasonably approved by Owner,
which among other things waives and releases all lien rights and any claims the
General Contractor may have with respect to the Owner or the Project and related
improvements;

(iv)                              Developer has delivered to Owner, at the
expense of Owner, an endorsement to owner’s policy of title insurance insuring
against mechanics’ or materialmen’s liens affecting the Project;

(v)                                 Developer has delivered to Owner a sworn
certification by Developer that it is not aware of any matter contained in the
General Contractor’s sworn statement required above that is incorrect,

(vi)                              Developer has delivered to Owner a Certificate
of Substantial Completion from the Architect on the form promulgated by the AIA
in respect of the Project;

(vii)                           Developer has delivered to Owner a certificate
of occupancy for the Project (or similar governmental approval) allowing
unconditional occupancy of the Project for its intended purpose;

(viii)                        Developer has delivered to Owner three (3) binders
with all warranties, guaranties, operating manuals and similar closeout
documents concerning the improvements required by the plans and specifications
for the Project;

(ix)                                Developer has otherwise complied with the
provisions of this Agreement relative to the Project and is not in default
hereunder.

ARTICLE 3
COMPENSATION

Section 3.1                                      Development Fee.  For all
services rendered in connection with the development of the Project pursuant to
Article 2, Developer shall be paid a fee (the “Development Fee”) equal to three
percent (3%) of all approved Designated Construction Costs (as defined in
Exhibit E attached hereto); provided, however, that the Development Fee shall be
subject to possible reduction as set forth in Section 3.2 below. The Development
Fee shall be paid according to the schedule set forth on Exhibit F attached
hereto, subject to the provisions of Section 3.2 below. The Development Fee
shall be Developer’s full and complete compensation for the performance of
duties, services, efforts and/or activities in connection with the development
of the Project, whether or not enumerated in Article 2.  Developer shall not be
entitled to payment for or reimbursement of any costs or expenses incurred in
the performance of the services under Article 2 or otherwise in connection with
the development of the Project, except as expressly set forth in this Agreement
or the Final Development Budget.

Section 3.2                                      Adjustment to Development Fee. 
Upon the date of Completion, a determination shall be made as to whether the
Development Fee should be reduced.  If the

14


--------------------------------------------------------------------------------


Designated Construction Costs incurred to complete the Project exceed the
Designated Construction Costs set forth in the Final Development Budget, or if
the date of Completion is later than the date of Completion projected in the
Final Project Schedule (excluding delays caused by Force Majeure Events, delays
requested by the General Contractor and approved by Owner, and delays resulting
from change orders initiated by Owner), then the Development Fee shall be
reduced in the manner set forth in Exhibit G attached hereto and made a part
hereof.

Section 3.3                                      No Other Compensation.  Other
than the Development Fee, Developer shall be entitled to no compensation under
this Agreement, nor will Developer be entitled to any reimbursement of expenses
except as expressly set forth in this Agreement or the Final Development
Budget.  Without limiting the generality of the preceding sentence, it is
specifically agreed that, except as expressly set forth in the Final Development
Budget, Developer will not be entitled to reimbursement for (a) Developer’s
overhead and general expenses; (b) the salary and wages, payroll taxes,
insurance, workers’ compensation and other benefits of any employees of
Developer; (c) the cost of forms, papers, ledgers and other supplies and
equipment used in the Developer’s office; (d) the cost of electronic data
processing or computer services that Developer may elect to incur in the
performance its duties under this Agreement; (e) the cost of office equipment
acquired by Developer to enable it to perform its duties hereunder; (f) the cost
of advances made to employees of Developer; (g) the cost of travel and lodging
by Developer’s employees and agents, unless included in the Final Development
Budget or otherwise approved in writing by Owner (it being agreed that Owner
shall allow Developer a reasonable allowance for travel expenses); (h) costs
arising from the fault or negligence of Developer, and (i) costs Developer is
prohibited from incurring with respect to the Project pursuant to Section 2.6(d)

ARTICLE 4
INSURANCE AND INDEMNITY

Section 4.1                                      Insurance Requirements. 
Throughout the term of this Agreement, insurance with respect to the Project
shall be carried and maintained in force in accordance with the provisions
contained in Exhibit H attached hereto and made a part hereof, with the premiums
and other costs and expenses for such required insurance to be borne as provided
in Exhibit H.

Section 4.2                                      Indemnity.  Subject to Section
4.3, Developer shall indemnify, defend and hold Owner and its owners, officers,
employees and agents harmless from and against any and all costs, expenses,
attorneys’ fees, suits, liabilities, damages, or claims for damages, in any way
relating to the management of the Project by Developer and arising out of or in
connection with the negligence or willful misconduct of Developer or Developer’s
failure or refusal to comply with or abide by or perform its obligations set
forth in this Agreement. Subject to Section 4.3, Owner shall indemnify, defend
and hold Developer and its owners, officers, employees and agents harmless from
and against all costs, expenses, attorneys’ fees, suits, liabilities, damages,
or claims for damages arising out of or in connection with the negligence or
willful misconduct of Owner or Owner’s failure or refusal to comply with or
abide by or perform its obligations set forth in this Agreement. The indemnities
set forth in this Section 4.2 shall survive the termination of this Agreement,
but shall lapse and be of no further effect unless a claim is made thereunder in
a court of competent jurisdiction within the applicable period of limitations
provided under Texas law.

15


--------------------------------------------------------------------------------


Section 4.3                                      Waiver of Subrogation.  OWNER,
ON BEHALF OF ITSELF AND ITS INSURERS, WAIVES ITS RIGHTS OF RECOVERY AGAINST
DEVELOPER OR DEVELOPER’S PARTNERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND
EMPLOYEES, FOR DAMAGES SUSTAINED BY OWNER AS A RESULT OF ANY DAMAGE TO ANY
PROPERTY OR ANY INJURY TO PERSONS ARISING FROM ANY RISK OR PERIL GENERALLY
COVERED OR COVERABLE BY ANY INSURANCE POLICY ACTUALLY CARRIED BY OR REQUIRED TO
BE CARRIED BY OWNER PURSUANT TO THE TERMS OF THIS AGREEMENT, REGARDLESS OF
CAUSE, INCLUDING NEGLIGENCE; AND OWNER AGREES THAT NO PARTY SHALL HAVE ANY SUCH
RIGHT OF RECOVERY BY WAY OF SUBROGATION OR ASSIGNMENT.  DEVELOPER, ON BEHALF OF
ITSELF AND ITS INSURERS, WAIVES ITS RIGHTS OF RECOVERY AGAINST OWNER AND OWNER’S
PARTNERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES, FOR DAMAGES
SUSTAINED BY DEVELOPER AS A RESULT OF ANY DAMAGE TO ANY PROPERTY OR ANY INJURY
TO PERSONS ARISING FROM ANY RISK OR PERIL GENERALLY COVERED OR COVERABLE BY ANY
INSURANCE POLICY ACTUALLY CARRIED BY OR REQUIRED TO BE CARRIED BY DEVELOPER
PURSUANT TO THE TERMS OF THIS AGREEMENT, REGARDLESS OF CAUSE, INCLUDING
NEGLIGENCE; AND DEVELOPER AGREES THAT NO PARTY SHALL HAVE ANY SUCH RIGHT OF
RECOVERY BY WAY OF SUBROGATION OR ASSIGNMENT.  OWNER AND DEVELOPER SHALL EACH
NOTIFY THEIR RESPECTIVE INSURANCE CARRIERS OF THE MUTUAL WAIVERS HEREIN
CONTAINED AND SHALL CAUSE THEIR RESPECTIVE INSURANCE POLICIES REQUIRED HEREUNDER
TO BE ENDORSED, IF NECESSARY, TO PREVENT ANY INVALIDATION OF COVERAGE AS A
RESULT OF THE MUTUAL WAIVERS HEREIN CONTAINED AND SHALL CAUSE THEIR RESPECTIVE
INSURANCE POLICIES REQUIRED HEREUNDER TO BE ENDORSED, IF NECESSARY, TO PREVENT
ANY INVALIDATION OF COVERAGE AS A RESULT OF THE MUTUAL WAIVERS HEREIN CONTAINED.

Section 4.4                                      Non-Recourse Liability.  The
liability of Owner for the payment of all sums which may be owed to Developer
under this Agreement and for the performance of all other obligations of Owner
to Developer under this Agreement shall be limited to Owner’s interest in the
Project and the proceeds thereof.  Neither Owner nor any of the constituent
partners or members of Owner or any partners or members, shareholders, officers,
directors, beneficiaries or trustees of the constituent partners or members of
Owner shall be personally liable for the payment of any sums or the performance
of any other obligations to Developer.

ARTICLE 5
TERM AND TERMINATION

Section 5.1                                      Term.  Developer shall manage
the development of the Project as herein specified until Completion (as
hereinafter defined) of the Project; provided, however, if any remedial work to
be performed by the General Contractor (as hereinafter defined) following the
Completion of the Project has not been completed, the term of this Agreement
shall be extended until the date on which any remedial work required to be
performed by the General Contractor following completion of the Project shall be
so performed and accepted by Owner.

16


--------------------------------------------------------------------------------


Section 5.2                                      Termination by Owner. 
Notwithstanding anything contained in this Agreement to the contrary, Owner may
terminate this Agreement if one or more of the following events shall occur:

(a)                                  the filing by Developer of a voluntary
petition in bankruptcy, the filing by a creditor of an involuntary petition in
bankruptcy which is not dismissed within sixty (60) days, the adjudication of
Developer as bankrupt or insolvent, the filing by Developer of any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, assignment for the benefit of creditors, or similar
relief for debtors;

(b)                                 a failure by Developer to pay any amounts or
monetary obligations due and owing to Owner which is not cured within three (3)
business days following receipt of written notice by Owner specifying such
default;

(c)                                  Completion of the Project is delayed (or in
Owner’s reasonable judgment will be delayed) beyond the scheduled date of
Completion set forth in the Final Project Schedule, and/or the costs of the
Project exceed (or in Owner’s reasonable judgment will exceed) the amount set
forth in the Final Development Budget to such an extent that the Development Fee
will be decreased by an amount equal to thirty percent (30%) of the budgeted
Development Fee pursuant to the provisions of Exhibit G;

(d)                                 a good faith determination by Owner that
Developer is not developing the Project in a manner satisfactory to Owner,
provided that (i) Owner shall have notified Developer in writing of such
dissatisfaction, and (ii) Developer shall have failed to cure Owner’s
dissatisfaction within sixty (60) days after the giving of such notice;

(e)                                  a good faith determination by Owner, after
a review of the status of the Project and a review of current market conditions,
that completion of the Project is not economically feasible;

(f)                                    a material default by Developer under
this Agreement that is not cured within thirty (30) days following receipt of
written notice from Owner specifying the default; provided, however, that if
such default cannot be cured within such thirty (30) day period through the use
of diligent efforts, such period shall be extended for an additional thirty (30)
days; provided, further, that if Developer promptly commences such cure and
thereafter diligently prosecutes such cure but is unable to complete such cure
within the aforesaid two thirty (30) day periods, Developer shall be afforded an
additional thirty (30) days to complete such cure.

(g)                                 Owner sells the Property, at Owner’s
election.

(h)                                 Cordillera Partners, LLC, a Delaware limited
liability company and an affiliate of Developer (“CP Investor”), defaults in any
of its obligations under that certain Limited Liability Company Agreement of
Behringer Harvard Cordillera, LLC dated as of May 10, 2007 (the “Owner LLC
Agreement”), and such default is not cured within any applicable notice or grace
period; provided, however, that for purposes of this Section 5.2(h), the failure
of CP Investor to make a capital contribution to Owner shall not be considered

17


--------------------------------------------------------------------------------


such a default..

(i)                                     CP Investor ceases to own any interest
in Owner.

Section 5.3                                      Termination by Developer. 
Developer may terminate this Agreement if one or more of the following events
shall occur:

(a)                                  a failure by Owner to pay any amounts or
monetary obligations due and owing to Developer which is not cured within three
(3) business days following receipt of written notice by Developer specifying
such default;

(b)                                 a material default by Owner under this
Agreement that is not cured within thirty (30) days following receipt of written
notice from Developer specifying the default; provided, however, that if such
default cannot be cured within such thirty (30) day period through the use of
diligent efforts, such period shall be extended for an additional thirty (30)
days; provided, further, that if Owner promptly commences such cure and
thereafter diligently prosecutes such cure but is unable to complete such cure
within the aforesaid two thirty (30) day periods, Owner shall be afforded an
additional thirty (30) days to complete such cure.

Section 5.4                                      Additional Remedies.  If either
party defaults in the performance of any of its obligations hereunder and such
default continues beyond the applicable notice and cure periods as set forth in
Section 5.1, then the non-defaulting party may pursue all other rights, remedies
and recourses available at law.  Enforcement of the provisions of this Article 5
shall not diminish Developer’s obligations under Article 6.

ARTICLE 6
DUTIES UPON TERMINATION OR EXPIRATION

Section 6.1                                      Developer’s Duties.  Upon
termination or expiration of this Agreement, Developer shall, within five (5)
business days thereafter, deliver to Owner complete copies of all books and
records maintained by Developer for the Project.

Section 6.2                                      Owner’s Duties.  Owner shall
compensate Developer for all fees earned hereunder through the date of
termination promptly following the delivery of the information called for in
Section 6.1, subject to any claims Owner may have arising out of Developer’s
default in performance hereunder.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

Section 7.1                                      Developer’s Representations and
Warranties.  Developer hereby represents and warrants to Owner as of the date
hereof as follows:

(a)                                  Developer is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
authorized to conduct business in the State of Colorado.  Developer has full
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and has taken all necessary action, corporate or

18


--------------------------------------------------------------------------------


otherwise, to authorize the execution, delivery and performance of this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of Developer enforceable in accordance with its terms, subject to
creditor’s rights, bankruptcy and any other equitable principles. The execution
and delivery of this Agreement by the party signing on behalf of Developer has
been duly authorized.  No order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any governmental agency, commission, board or public authority is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement.

(b)                                 The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder on the part of
Developer do not and will not conflict with or result in the breach of any
material terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge, or encumbrance upon any of the
assets of Developer by reason of the terms of any contract, mortgage, lien,
lease, agreement, indenture, instrument or judgment to which Developer is a
party or which is or purports to be binding upon Developer or which otherwise
affects Developer, or which otherwise will not be discharged, assumed or
released.  No action by any federal, state or municipal or other governmental
department, commission, board, bureau or instrumentality is necessary to make
this Agreement a valid instrument binding upon Developer in accordance with its
terms.

(c)                                  There are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws contemplated or filed by Developer or pending against
Developer.

(d)                                 All authorizations required to be obtained
from, and all registrations, declarations and filings, if any, required to be
made with, all governmental authorities and all other persons or entities to
permit Developer to execute and deliver this Agreement have been obtained.

(e)                                  There are no claims, actions, litigation,
judgments, rulings, suits or proceedings actual, pending, or, to the best of
Developer’s knowledge, threatened, including, without limitation, bankruptcy or
other insolvency proceedings, by or against Developer which, if determined
adversely to Developer, would materially adversely affect Developer’s ability to
perform its obligations under this Agreement.

(f)                                    Developer is possessed of sufficient
skill, qualifications, experience, expertise and capability to perform its
obligations hereunder, shall maintain adequate personnel, manpower, capital,
equipment and facilities to perform its obligations hereunder, and holds any and
all licenses, certificates, authorizations and registrations required to permit
it to perform its obligations hereunder.

(g)                                 Developer represents that it is
knowledgeable and experienced in the development and construction management of
property similar to the Project.

19


--------------------------------------------------------------------------------


Section 7.2             Owner’s Representations and Warranties.  Owner hereby
represents and warrants to Developer as of the date hereof:

(a)           Owner is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is authorized to conduct business
in the State of Colorado.  Owner has full power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and has taken
all necessary action, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement, and this Agreement constitutes the
legal, valid and binding obligation of Owner enforceable in accordance with its
terms, subject to creditor’s rights, bankruptcy and any other equitable
principles. The execution and delivery of this Agreement by the party signing on
behalf of Owner has been duly authorized. No order, permission, consent,
approval, license, authorization, registration or validation of, or filing with,
or exemption by, any governmental agency, commission, board or public authority
is required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement.

(b)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder on the part of Owner do not and will
not conflict with or result in the breach of any material terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge, or encumbrance upon any of the assets of Owner by reason of
the terms of any contract, mortgage, lien, lease, agreement, indenture,
instrument or judgment to which Owner is a party or which is or purports to be
binding upon Owner or which otherwise affects Owner, or which otherwise will not
be discharged, assumed or released. No action by any federal, state or municipal
or other governmental department, commission, board, bureau or instrumentality
is necessary to make this Agreement a valid instrument binding upon Owner in
accordance with its terms.

(c)           There are no attachments, executions, assignments for the benefit
of creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by Owner or pending against Owner.

(d)           All authorizations required to be obtained from, and all
registrations, declarations and filings, if any, required to be made with, all
governmental authorities and all other persons or entities to permit Owner to
execute and deliver this Agreement have been obtained.

(e)           There are no claims, actions, litigation, judgments, rulings,
suits or proceedings actual, pending, or, to the best of Owner’s knowledge,
threatened, including, without limitation, bankruptcy or other insolvency
proceedings, by or against Owner which, if determined adversely to Owner, would
materially adversely affect Owner’s ability to perform its obligations under
this Agreement;

20


--------------------------------------------------------------------------------


ARTICLE 8
MISCELLANEOUS PROVISIONS

Section 8.1             Notices.  All notices given hereunder shall be made in
writing and given to the addressee at the address specified on the signature
pages hereof.  Notices may be given by certified mail, return receipt requested,
by hand delivery, or by facsimile transfer (with receipt confirmation) and shall
be effective upon receipt at the address of the addressee.

Section 8.2             Assignment.  Developer may not assign its rights nor
delegate its duties hereunder without the prior written consent of Owner. 
Developer’s assignment in contravention of this Section shall be null and void. 
Any permitted assignment by Developer shall not relieve Developer of any of its
obligations hereunder.  Owner shall have the right to assign its rights and
duties under this Agreement without the consent of Developer.

Section 8.3             Waiver of Lien Claims.  Developer hereby waives any and
all rights it may now or hereafter have to assert a lien (whether
constitutional, statutory, conferred by common law or arising in any other
manner) against the Project or any part thereof.

Section 8.4             Lender Requirements.  In the event that a mortgagee of
the Project (a “Project Lender”) requests that Developer execute a document in
connection with a loan to Owner, Developer will respond to such request promptly
and will not unreasonably withhold its consent to and execution of such
document. Without limiting the generality of the preceding sentence, Developer
agrees that it will execute and deliver the following documents within five (5)
days after request therefor: (a) an agreement that a Project Lender may
terminate this Agreement if a default occurs in respect of the loan secured by
the Project; (b) an estoppel certificate certifying that this Agreement is in
full force and effect and containing such other certifications as may be
reasonably requested; (c) an agreement subordinating this Agreement and the fees
payable to Developer hereunder  to any mortgage or deed or trust held by a
Project Lender; and (d) confirmation of the waiver by Developer of any right to
assert a lien against the Project.  Developer shall use reasonable care to avoid
any act or omission that, in the performance of its duties hereunder, shall in
any way conflict with the terms of any mortgage documents in respect of the
Project, provided that Developer has been furnished with copies of such mortgage
documents. In addition, Developer agrees to conform its general policies and
procedures to any commercially reasonable requirements of any Project Lender
providing financing for the acquisition or construction of the Project.

Section 8.5             Force Majeure Events.  Except for obligations regarding
the payment of money and the maintenance of insurance, whenever a period of time
is herein prescribed for action to be taken by Owner or Developer, neither party
shall be liable or responsible for, and there shall be excluded from the
computation for any such period of time, any delays due to Force Majeure
Events.  For purposes hereof, “Force Majeure Events” shall consist of abnormal
weather patterns that affect critical path construction, acts (or the failure to
act) by the other party to this Agreement, unforeseeable subsurface conditions,
uncontrollable delay in issuance of permits, changes in governmental laws, enemy
or hostile governmental action, civil commotion, and fire or other casualty. 
The party seeking to excuse delay in performance by reason of a Force Majeure
Event must, no later than the tenth (10th) day of the calendar month immediately
following the calendar month in which such Force Majeure Event occurs, notify
the other party

21


--------------------------------------------------------------------------------


thereof in writing, and of the cause or causes thereof.

Section 8.6             Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Texas.

Section 8.7             Time of Essence.  Time is of the essence of this
Agreement.

Section 8.8             Compliance Amendments.  Reference is made to Behringer
Harvard Opportunity Op I, LP, a Texas limited partnership (“BH REIT”), which
owns a direct or indirect interest in Owner.  Notwithstanding anything contained
herein to the contrary, in the event that legal counsel for Owner reasonably
determines that an amendment to this Agreement is necessary or advisable in
order for this Agreement to comply with applicable tax laws (including, without
limitation, laws and regulations pertaining to real estate investment trusts),
applicable securities laws, the offering documents pertaining to BH REIT or any
Affiliate, or the Statement of Policy Regarding Real Estate Programs of the
North American Securities Administrators Association, Inc., effective September
29, 1993, as amended, then Owner and Developer shall, within ten (10) business
days after request from Owner, execute such an amendment; provided, however,
that no such amendment may decrease the compensation to which Developer is
entitled hereunder or materially increase Developer’s liabilities or obligations
under this Agreement without Developer’s written consent.

Section 8.9             Entireties, Beneficiaries.  This Agreement represents
the entire Agreement between Owner and Developer with regard to management of
the Project and all prior agreements are superseded hereby.  This Agreement is
for the sole benefit of Owner and Developer and no other party is benefited
hereby.  This Agreement creates contractual rights only between Owner and
Developer, and Developer has no lien rights in or to the Project.

Section 8.10           No Agency.  Developer and its agents shall all act as
independent contractors in respect of Owner with regard to this Agreement.  All
personnel and staff of Developer shall be and remain employees or agents of, or
independent contractors with, Developer and not of or with Owner.  Developer
shall at all times represent to third parties that the relationship of Developer
to Owner, with regard to Developer’s duties under this Agreement, is that of
independent contractor, and Developer and Owner shall not represent to any party
that Developer and Owner are partners, co-venturers or principal and agent, or
have any other relationship other than that of independent contractors with
regard to this Agreement.  Developer’s authority to act on behalf of Owner will
be strictly limited to that expressly delegated herein or in another written
instrument executed by Owner.  In connection with adoption by Owner of its
Business Plan (as such term is defined in the Owner LLC Agreement) and approval
by Owner of the Final Development Plan, Final Development Budget and Final
Project Schedule (as same may be amended from time to time, collectively, the
“Plan”), Owner will delegate to Developer by written instrument certain
authority consistent with the Plan, which may include, but will not necessarily
be limited to, authority to perform the actions listed on Exhibit I attached
hereto.

Section 8.11           Attorneys’ Fees.  Should either the Owner or the
Developer employ an attorney or attorneys to enforce any of the terms and
conditions of this Agreement, or to protect any right or interest created or
evidenced hereby, the losing party shall pay the party obtaining

22


--------------------------------------------------------------------------------


final, unappealable judgment all reasonable costs, damages and expenses,
including reasonable attorneys’ fees and expenses incurred by the prevailing
party.

Section 8.12           No Waiver.  The failure of either party to seek redress
for violation, or to insist upon the strict performance of any covenant,
agreement, provision or condition of this Agreement shall not constitute a
waiver of such strict performance and the parties shall have all remedies
provided in this Agreement and by applicable law with respect to any subsequent
act which would he originally constituted a violation.

Section 8.13           Entire Agreement.  This Agreement embodies the entire
understanding of the parties and supersedes all prior agreements and
understandings and there are no further agreements or understandings, written or
oral, in effect between the parties relating to the subject matter of this
Agreement.

Section 8.14           Severability.  If one or more of the provisions of this
Agreement or any application of this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Agreement and any other application of such
provisions shall in no way be affected or impaired.

Section 8.15           Amendments.  This Agreement may be amended, from time to
time, only with the written consent of both Owner and Developer.

Section 8.16           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

Section 8.17           Additional Acts.  In connection with this Agreement, as
well as all transactions contemplated by this Agreement, Owner and Developer
each agree to execute and deliver such additional documents and instruments and
take all such necessary action and perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions and conditions of this Agreement and all such transactions; provided,
however, this Agreement may be modified only in accordance with the terms
hereof.

Section 8.18           Exhibits.  All exhibits referred to herein shall be
considered a part of this Agreement as fully as if and with the same force and
effect as if such exhibit had been included herein in full.

Section 8.19           Limitation of Liability.  Any liability of Owner to
Developer (or any person or entity claiming by, through or under Developer) for
any default by Owner under this Agreement or any matter relating to this
Agreement shall be limited to Developer’s actual direct, but not consequential,
damages therefore.  Owner’s liability under this Agreement is limited to Owner’s
interest in the Project, and if Owner is comprised of more than one entity, the
liability of each entity comprising Owner shall be several only (not joint)
based upon such entity’s proportionate share of ownership in the Project.

Section 8.20           Confidentiality.  Developer will keep confidential (a)
the terms of this Agreement, and (b) all written and verbal negotiations and
communications with Owner in connection with this Agreement (collectively,
“Confidential Information”), and Developer will

23


--------------------------------------------------------------------------------


not disclose or make available any Confidential Information to any other person
or entity, except to Developer’s accountants, brokers, attorneys, and other
agents for the purpose of providing advice to Developer in connection with the
Confidential Information and who agree to preserve the confidential nature of
the Confidential Information.

Section 8.21           Authority of Developer.  Developer shall have no right or
authority, express or implied, to commit or otherwise obligate Owner in any
manner whatsoever except to the extent specifically provided herein or
specifically authorized in writing by Owner.

Section 8.22           Licenses.  Developer represents and warrants that (a) it
has all the requisite licenses and other approvals required by law to carry out
its duties hereunder; or (b) it will affect the services requiring such licenses
through duly licensed agents and subcontractors who are affiliates of Developer
that have all requisite licenses and authority to carry out such services. 
Developer shall, at its own expense, qualify to do business and obtain and
maintain such licenses as may be required for the performance by Developer of
its services.

Section 8.23           Non-Discrimination Policy.  Developer agrees that it will
not deny the benefits of this Agreement to any person, nor discriminate against
any employee or applicant for employment because of race, color, religion, sex,
national origin, age or any other applicable protected classification. 
Developer will take affirmative action to insure that the evaluation and
treatment of employees ate free from such discrimination.  Developer, unless
exempt, further agrees to abide by the terms of all applicable Federal, state
and local non-discrimination provisions, including but not limited to 41 CFR
Sec. 60-1.4, such non-discrimination provisions being incorporated herein by
reference.  Developer shall include this non-discrimination clause in all
contracts and subcontracts to perform work under this Agreement and will notify
all labor organizations with which it has a collective bargaining agreements of
the obligations hereunder.

Section 8.24           Waiver of Jury Trial.  Developer and Owner each hereby
waives trial by jury in any action arising out of matters related to this
Agreement, which waiver is informed and voluntary.

Section 8.25           Dispute Resolution.  The parties hereto have agreed to
submit disputes to mandatory arbitration in accordance with the provisions of
this Section 8.25.  Each party waives the right to commence an action in
connection with this Agreement in any court and expressly agrees to be bound by
the decision of the arbitrator determined in this Section 8.25; provided,
however, the waiver in this Section 8.25 will not prevent the other party from
commencing an action in any court for the sole purposes of enforcing the
obligation of the other party to submit to binding arbitration or the
enforcement of an award granted by arbitration herein.  Notwithstanding the
foregoing, prior to submitting any dispute hereunder to arbitration, each party
shall first attempt in good faith, for thirty (30) days after the first notice
given under this Agreement regarding such dispute, to resolve any such dispute
promptly by negotiation between executives of each party who have authority to
settle the dispute, which shall include an in-person meeting between such
executives in Dallas, Texas.

(a)           Any dispute between the parties as to the interpretation of any
provision of this Agreement or the rights and obligations of any party hereunder
shall be resolved through binding arbitration as hereinafter provided in Denver,
Colorado.

24


--------------------------------------------------------------------------------


(b)           If arbitration is required to resolve a dispute between the
parties, a panel of three (3) arbitrators shall be convened.  Each party hereto
shall each select one (1) arbitrator with at least five (5) years experience in
commercial real estate in general and hotel operation in particular, and those
two (2) arbitrators shall by agreement select a third arbitrator having
recognized expertise and at least five (5) years experience in commercial real
estate in general and hotel operation in particular.

(c)           The arbitrators selected pursuant to Section 8.25(b) above will
establish the rules for proceeding with the arbitration of the dispute, which
will be binding upon all parties to the arbitration proceeding. The arbitrators
may use the rules of the American Arbitration Association for commercial
arbitration but are encouraged to adopt the rules the arbitrators deem
appropriate to accomplish the arbitration in the quickest and least expensive
manner possible. Accordingly, the arbitrators may (i) dispense with any formal
rules of evidence and allow hearsay testimony so as to limit the number of
witnesses required, (ii) minimize discovery procedures as the arbitrators deem
appropriate, (iii) limit the time for presentation of any party’s case as well
as the amount of information or number of witnesses to be presented in
connection with any hearing, and (iv) impose any other rules which the
arbitrators believe appropriate to effect a resolution of the dispute as quickly
and inexpensively as possible. In any event, the arbitrators (A) shall permit
each side no more than two (2) depositions (including any deposition of
experts), which depositions may not exceed four (4) hours each, one set of 10
interrogatories (inclusive of sub-parts) and one set of five (5) document
requests (inclusive of sub-parts); (B) shall not permit any requests for
admissions; (C) shall limit the hearing, if any, to two (2) days; and (D) shall
render their decision within sixty (60) days of the filing of the arbitration.

(d)           The arbitrators will have the exclusive authority to determine and
award costs of arbitration and the costs incurred by any party for its
attorneys, advisors and consultants.

(e)           Any award made by the arbitrators shall be binding on the parties
and all parties to the arbitration and shall be enforceable to the fullest
extent of the law.

(f)            In reaching any determination or award, the arbitrators will
apply the laws of the state of Texas. Except as permitted under Section 8.25(d)
above, the arbitrators’ award will be limited to actual damages and will not
include consequential, special, punitive or exemplary damages. Nothing.
contained in this Agreement will be deemed to give the arbitrators any
authority, power or right to alter, change, amend, modify, add to or subtract
from any of the provisions of this Agreement. All privileges under state and
federal law, including, without limitation, attorney-client, work product and
party communication privileges, shall be preserved and protected. All experts
engaged by a party must be disclosed to the other party within fourteen (14)
days after the date of notice and demand for arbitration is given.

(g)           Notwithstanding any provision of this Agreement to the contrary,
any party may seek injunctive relief or other form of ancillary relief at any
time from any court of competent jurisdiction in Denver, Colorado. In the event
that a dispute or

25


--------------------------------------------------------------------------------


controversy requires emergency relief before the matter may be resolved under
the arbitration procedures of this
Section 8.25, notwithstanding the fact that any court of competent jurisdiction
may enter an order providing for injunctive or other form of ancillary relief,
the parties expressly agree that such arbitration procedures will still govern
the ultimate resolution of that portion of the dispute or controversy not
resolved pursuant to said court order.

[Signature Page Follows]

26


--------------------------------------------------------------------------------


Executed effective as of the date written above.

 

OWNER:

 

 

 

 

 

BEHRINGER HARVARD CORDILLERA, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President

 

 

 

 

 

Address:

15601 Dallas Parkway, Suite 600

 

 

 

Addison, Texas 75001

 

 

 

 

 

 

 

 

DEVELOPER:

 

 

 

 

 

TP CORDILLERA LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 /s/ Jefford S. Nelsen

 

 

 

 

Jefford S. Nelsen

 

 

 

Member

 

 

 

 

 

Address:

560 Townsend St., 7th Floor

 

 

 

San Francisco, California 94107

 


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Legal Description of Lodge and Spa Real Property

LOT 1, ACCORDING TO THE “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION,
FILING NO. 1 & NO. 2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1
& NO. 2; AND TRACT X, CORDILLERA SUBDIVISION FILING NO. 3”, RECORDED JANUARY 14,
2003 AT RECEPTION NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

Legal Description of Village Center Real Property

TRACT X, “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION, FILING NO. 1 & NO.
2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1 & NO. 2; AND TRACT
X, CORDILLERA SUBDIVISION, FILING NO. 3”, RECORDED JANUARY 14, 2003 AT RECEPTION
NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

A-1


--------------------------------------------------------------------------------


Legal Description of Cordillera Mountain Club

CONDOMINIUM UNIT 333-C, THE STRAWBERRY PARK CONDOMINIUMS, IN ACCORDANCE WITH AND
SUBJECT TO THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF THE
STRAWBERRY PARK CONDOMINIUMS, RECORDED APRIL 3, 1989, IN BOOK 503 AT PAGE 354,
AND AMENDMENT THERETO RECORDED APRIL 12, 1991 IN BOOK 551 AT PAGE 656, AND
SECOND AMENDMENT THERETO RECORDED JUNE 4, 1992 IN BOOK 581 AT PAGE 544, AND
RECORDED SEPTEMBER 25, 1992 IN BOOK 590 AT PAGE 185 AND MAP RECORDED ON APRIL 3,
1989 IN BOOK 503 AT PAGE 353.

FIRST STATEMENT OF INTENTION TO ANNEX ADDITIONAL CONDOMINIUM UNITS AND COMMON
ELEMENTS AND SUPPLEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
OF STRAWBERRY PARK CONDOMINIUMS, RECORDED ON MAY 30, 1989 IN BOOK 507 AT PAGE
220, AND FIRST AMENDMENT THERETO RECORDED MAY 16, 1991 IN BOOK 554 AT PAGE 86,
AND THE SUPPLEMENTAL CONDOMINIUM MAP RECORDED MAY 30, 1989 IN BOOK 507 AT PAGE
219, AND SECOND AMENDMENT THERETO RECORDED AUGUST 4, 1992 IN BOOK 586 AT PAGE
212, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH PARKING SPACE NOS. 67 AND 68 AS DEPICTED AND DESCRIBED ON THE MAPS
REFERENCED ABOVE, WHICH PARKING SPACES SHALL BE LIMITED COMMON ELEMENTS
APPURTENANT TO CONDOMINIUM UNIT NO. 333-C, THE STRAWBERRY PARK CONDOMINIUMS.

TOGETHER WITH BENEFITS AS CREATED BY THE BEAVER CREEK DECLARATION RECORDED
DECEMBER 27, 1979 IN BOOK 296 AT PAGE 446 AND ANY AND ALL AMENDMENTS THERETO AND
TOGETHER WITH BENEFITS AS CREATED BY THE STRAWBERRY PARK CONDOMINIUM DECLARATION
RECORDED APRIL 3, 1989 IN BOOK 503 AT PAGE 354 AND ANY AND ALL SUPPLEMENTS AND
AMENDMENTS THERETO

Legal Description of Grouse on the Green Real Property

TRACT F, CORDILLERA SUBDIVISION, FILING NO. 16, ACCORDING TO THE CORRECTION PLAT
RECORDED NOVEMBER 21, 1994 IN BOOK 655 AT PAGE 562, COUNTY OF EAGLE, STATE OF
COLORADO.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

CONCEPTUAL DEVELOPMENT PLAN

Cordillera Lodge Hotel

Exhibit B

CONCEPTUAL DEVELOPMENT PLAN

Project Summary

Site and Building

 

 

 

 

 

 

 

 

 

 

 

Land Acreage

 

5.28

 

 

 

Building SF

 

82,291

 

 

 

Saleable SF

 

26,152

 

 

 

Total Units

 

56

 

 

 

Total Keys

 

56

 

 

 

Average Unit SF

 

467

 

 

 

 

 

 

 

 

 

Construction and Development Costs

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

$

11,390,000

 

 

 

Hard Construction Costs

 

4,770,000

 

 

 

FF&E

 

 

 

 

 

Soft Costs

 

949,855

 

 

 

Total Construction/Development Costs

 

$

17,109,855

 

 

 

Less Marketing Costs Paid from Sales Financing Costs

 

2,643,890

 

 

 

Total Project Costs

 

$

19,753,745

 

 

 

 

 

 

 

 

 

Cash Flow

 

 

 

 

 

 

 

 

 

 

 

Unleveraged Project Cash Flow

 

$

10,921,395

 

 

 

Leveraged Project Cash Flow

 

$

8,277,505

 

 

 

 

 

 

 

 

 

Capitalization

 

 

 

 

 

 

 

 

 

 

 

Equity

 

$

3,900,000

 

25

%

Mezzanine Debt
Construction Debt

 

$

11,739,200

 

75

%

 

 

15,639,200

 

 

 

 

 

 

 

 

 

Sale of Asset

 

 

 

 

 

Year Sold

 

2010

 

 

 

Yearly NOI at Sale

 

$

2,300,000

 

 

 

Cap Rate

 

8

%

 

 

 

 

 

 

 

 

Total Sales Revenues

 

$

28,750,000

 

 

 

Cost of Sales

 

718,750

 

 

 

Net Sales

 

$

28,031,250

 

 

 

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

CONCEPTUAL DEVELOPMENT BUDGET

Cordillera Lodge Hotel

Construction Cost

 

 

 

 

$/GSF @

 

$/SSF @

 

$/Unit @

 

Proposed

 

Development

 

 

 

 

 

82,291 SF

 

26,152 SF

 

56 Units

 

Budget

 

Fee Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

 

 

138.41

 

435.53

 

203,393

 

11,390,000

 

120,000

 

Land+Bldg Cost

 

Land Value Input

 

133.67

 

420.62

 

196,429

 

11,000,000

 

 

 

Land Due Diligence Costs

 

HVAC & H20 Study

 

0.18

 

0.57

 

268

 

15,000

 

15,000

 

Land Closing Costs

 

Legal

 

0.36

 

1.15

 

536

 

30,000

 

30,000

 

Extra

 

 

 

 

 

 

 

 

 

 

 

 

 

Ertra

 

 

 

 

 

 

 

 

 

 

 

 

 

Extra

 

 

 

 

 

 

 

 

 

 

 

 

 

Entitlement Costs

 

Permits, New Map

 

0.91

 

2.87

 

1,339

 

75,000

 

75,000

 

BH Asset Management Fee

 

 

 

3.28

 

10.32

 

4,821

 

270,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction (Hard) Costs

 

 

 

57.97

 

182.40

 

85,179

 

4,770,000

 

4,770,000

 

Capital Improvements

 

Old Wing Roof

 

14.58

 

45.89

 

21,429

 

1,200,000

 

1,200,000

 

 

 

Balconies

 

2.13

 

6.69

 

3,125

 

175,000

 

175,000

 

 

 

HVAC 4 Pipe system

 

16.71

 

52.58

 

24,554

 

1,375,000

 

1,375,000

 

 

 

Boiler Replacement

 

6.08

 

19.12

 

8,929

 

500,000

 

500,000

 

 

 

Misc Upgrades - Rock Resorts

 

18.47

 

58.12

 

27,143

 

1,520,000

 

1,520,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FF&E

 

New Case Goods and Refresh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soft Costs

 

 

 

11.54

 

36.32

 

16,962

 

949,855

 

488,500

 

Architects/Consultants (% Hard Costs)

 

3.04

 

9.56

 

4,464

 

250,000

 

250,000

 

Operations - Startup, Monthly Shortfall, Misc

 

3.65

 

11.47

 

5,357

 

300,000

 

 

 

Legal

 

Estimate

 

 

 

 

 

 

 

 

 

 

 

Marketing (Fixed)

 

Estimate

 

 

 

 

 

 

 

 

 

 

 

Title Insurance - Upgrade over land prem Upgrade over land premium: $0.7/1000

 

 

 

 

 

 

 

 

 

Real Estate Taxes

 

$.12/$100 of land during precon & 55% land+hard costs during const

 

 

 

 

 

 

 

 

 

 

 

Owner’s Budget Contingency

 

5.00% of hard costs

 

2.90

 

9.12

 

4,259

 

238,500

 

238,500

 

Development Fee as % TPC

 

3.00% of total project costs less Financing,  Sales & Marketing

 

1.37

 

4.32

 

2,017

 

112,949

 

 

 

Unit Sales Title & Escrow

 

$ Per Unit

 

 

 

 

 

 

 

 

 

 

 

Warranty Reserve

 

$ Per Unit

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

Testing

 

Lump Sum Estimate

 

 

 

 

 

 

 

 

 

 

 

Deferred Development Fee

 

Included in FF&E

 

0.59

 

1.85

 

864

 

48,407

 

 

 

Blueprints/Messenger/Misc.

 

Lump Sum

 

 

 

 

 

 

 

 

 

 

 

Warranty Insurance per Unit

 

$ Per Unit Estimate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Construction Costs

 

 

 

207.92

 

654.25

 

305,533

 

17,109,855

 

5,378,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financing Costs

 

 

 

31.87

 

100.28

 

46,831

 

2,622,548

 

 

 

Construction Loan Interest

 

 

 

27.48

 

86.48

 

40,385

 

2,261,548

 

 

 

Debt and Equity Financing Fees

 

 

 

4.39

 

13.80

 

6,446

 

361,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Costs

 

 

 

239.79

 

754.53

 

352,364

 

19,732,403

 

 

 

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

CONCEPTUAL PROJECT SCHEDULE

CORDILLERA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Months

 

 

 

 

 

 

 

 

 

 

 

 

 



 

1
JUNE

2
JULY

3
AUG

4
SEPT

5
OCT

6
NOV

7
DEC

8
JAN

9
FEB

10
MAR

11
APR

12
MAY

13
JUNE

14
JULY

15
AUG

16
SEPT

17
OCT

18
NOV

19
DEC

20
JAN

21
FEB

22
MAR

23
APR

24
MAY

25
JUNE

26
JULY

27
AUG

28
SEPT

29
OCT

30
NOV

31
DEC

1

Phase 1A - 19 Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Conceptual/Schematic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Const Drwgs/Permits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

DRE Submittal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

DRE Approval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Setup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Phase 1B- Lodge Renovations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

Conceptual/Schematic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

Const Drwgs/Permits

 

 

 

 

Design Build 4 Pipe, Boiler, Roof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

4 Pipe system

 

 

 

 

 

 

 

Summer-Central Plant, Fall - Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Roof

 

Repair

 

 

 

Renovate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Boilers

 

Redundancy

 

 

 

Replacement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

Balconies

 

Weather Dependent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Misc Interior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1


--------------------------------------------------------------------------------


EXHIBIT E

DEFINITION OF DESIGNATED CONSTRUCTION COSTS

As used in this Agreement, the term “Designated Construction Costs” means the
amounts identified as such on Exhibit E-1 attached hereto, to the extent that
such costs are included in the Final Development Budget and actually spent.
Acquisition costs of the Land, ad valorem and other taxes, the costs of
insurance premiums, and debt service shall in all events be excluded from
Designated Construction Costs.

Cordillera Lodge Hotel

Exhibit E-1

 

 

Construction Cost

 

 

 

 

 

 

 

 

 

 

 

 

Designated

 

 

 

 

 

$/GSF @

 

$/SSF @

 

$/Unit @

 

Proposed

 

Construction

 

 

 

 

 

82,291 SF

 

26,152 SF

 

56 Units

 

Budget

 

Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

 

 

138.41

 

435.53

 

203,393

 

11,390,000

 

120,000

 

Land+Bldg Cost

 

Land Value Input

 

133.67

 

420.62

 

196,429

 

11,000,000

 

 

 

Land Due Diligence Costs

 

HVAC & H20 Study

 

0.18

 

0.57

 

268

 

15,000

 

15,000

 

Land Closing Costs

 

Legal

 

0.36

 

1.15

 

536

 

30,000

 

30,000

 

Extra

 

 

 

 

 

 

 

 

 

 

 

 

 

Extra

 

 

 

 

 

 

 

 

 

 

 

 

 

Extra

 

 

 

 

 

 

 

 

 

 

 

 

 

Entitlement Costs

 

Permits, New Map

 

0.91

 

2.87

 

1,339

 

75,000

 

75,000

 

BH Asset Management Fee

 

 

 

3.28

 

10.32

 

4,821

 

270,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction (Hard) Cost

 

 

 

57.97

 

182.40

 

85,179

 

4,770,000

 

4,770,000

 

Capital Improvements

 

Old Wing Roof

 

14.58

 

45.89

 

21,429

 

1,200,000

 

1,200,000

 

 

 

Balconies

 

2.13

 

6.69

 

3,125

 

175,000

 

175,000

 

 

 

HVAC 4 Pipe system

 

16.71

 

52.58

 

24,554

 

1,375,000

 

1,375,000

 

 

 

Boiler Replacement

 

6.08

 

19.12

 

8,929

 

500,000

 

500,000

 

 

 

Misc Upgrades - Rock Resorts

 

18.47

 

58.12

 

27,143

 

1,520,000

 

1,520,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FF&E

 

New Case Goods and Refresh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soft Cost

 

 

 

11.54

 

36.32

 

16,962

 

949,855

 

488,500

 

Architects/Consultants (% Hard Costs)

 

3.04

 

9.56

 

4,464

 

250,000

 

250,000

 

Operations - Startup, Monthly Shortfall, Misc

 

3.65

 

11.47

 

5,357

 

300,000

 

 

 

Legal

 

Estimate

 

 

 

 

 

 

 

 

 

 

 

Marketing (Fixed)

 

Estimate

 

 

 

 

 

 

 

 

 

 

 

Title Insurance - Upgrade over land prem Upgrade over land premium: $0.7/1000

 

 

 

 

 

 

 

 

 

Real Estate Taxes

 

$.12/$100 of Land during precon & 55% land+hard costs during const

 

 

 

 

 

 

 

 

 

 

 

Owner’s Budget Contingency

 

5.00% of hard costs

 

2.90

 

9.12

 

4,259

 

238,500

 

238,500

 

Development Fee as % TPC

 

3.00% of total project costs less Financing,  Sales & Marketing

 

1.37

 

4.32

 

2,017

 

112,949

 

 

 

Unit Sales Title & Escrow

 

$ Per Unit

 

 

 

 

 

 

 

 

 

 

 

Warranty Reserve

 

$ Per Unit

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

Testing

 

Lump Sum Estimate

 

 

 

 

 

 

 

 

 

 

 

Deferred Development Fee

 

Included in FF&E

 

0.59

 

1.85

 

864

 

48,407

 

 

 

Blueprints/Messenger/Misc.

 

Lump Sum

 

 

 

 

 

 

 

 

 

 

 

Warranty Insurance per Unit

 

$ Per Unit Estimate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Construction Costs

 

 

 

207.92

 

654.25

 

305,533

 

17,109,855

 

5,378,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financing Cost

 

 

 

31.87

 

100.28

 

46,831

 

2,622,548

 

 

 

Construction Loan Interest

 

 

 

27.48

 

86.48

 

40,385

 

2,261,548

 

 

 

Debt and Equity Financing Fees

 

 

 

4.39

 

13.80

 

6,446

 

361,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Costs

 

 

 

239.79

 

754.53

 

352,364

 

19,732,403

 

 

 

 

E-1


--------------------------------------------------------------------------------


EXHIBIT F

SCHEDULE FOR PAYMENT OF DEVELOPMENT FEE

Seventy percent (70%) of the Development Fee shall be funded in accordance with
the following schedule.

Cordillera Lodge Hotel

Exhibit F

Schedule for Payment of Development Fee

70% of Fee   =       $ 112,949

June-07

 

$

37,650

 

July-07

 

$

37,650

 

August-07

 

$

9,412

 

September-07

 

$

9,412

 

October-07

 

$

9,412

 

November-07

 

$

9,412

 

 

 

$

112,949

 

 

F-1


--------------------------------------------------------------------------------


EXHIBIT G

REDUCTION IN DEVELOPMENT FEE

1.             Owner and Developer have agreed that seventy percent (70%) of the
Development Fee shall be funded in accordance with the provisions of Exhibit F
and that thirty percent (30%) of the Development Fee (the “Retained Development
Fee”) shall be retained by Owner pending Completion and shall be subject to loss
by Developer in accordance with the provisions of this Exhibit G.

2.             If the Designated Construction Costs incurred to complete the
Project exceed the Designated Construction Costs set forth in the Final
Development Budget, then the Development Fee shall be reduced as follows:

(a)           if the Designated Construction Costs incurred to complete the
Project exceed the Designated Construction Costs set forth in the Final
Development Budget by less than three percent (3%) of the budgeted Designated
Construction Costs, then the Development Fee shall be reduced by the lesser of
(i) the amount by which incurred Designated Construction Costs exceed the
Designated Construction Costs set forth in the Final Development Budget, or (ii)
seventeen percent (17%) of the Retained Development Fee;

(b)           if the Designated Construction Costs incurred to complete the
Project exceed the Designated Construction Costs set forth in the Final
Development Budget by three percent (3%) or more (but less than five percent
(5%)) of the budgeted Designated Construction Costs, then the Development Fee
shall be reduced by an amount equal to thirty four percent (34%) of the Retained
Development Fee; and

(c)           if the Designated Construction Costs incurred to complete the
Project exceed the Designated Construction Costs set forth in the Final
Development Budget by five percent (5%) or more of the budgeted Designated
Construction Costs, then the Development Fee shall be reduced by an amount equal
to fifty percent (50%) of the Retained Development Fee.

3.             If the actual date of Completion extends beyond the date of
Completion as projected in the Final Project Schedule (excluding delays caused
by Force Majeure Events or delays resulting from change orders approved or
deemed approved by Owner), then the Development Fee shall be reduced as follows:

(a)           if the actual date of Completion exceeds the projected Completion
date by more than sixty (60) days (but less than ninety (90) days), then the
Development Fee shall be reduced by seventeen percent (17%) of the Retained
Development Fee;

(b)           if the actual date of Completion exceeds the projected Completion
date by ninety (90) days or more (but less than one hundred twenty (120) days),
then the Development Fee shall be reduced by fifty percent (50%) of the Retained
Development Fee; and

G-1


--------------------------------------------------------------------------------


(c)           if the actual date of Completion exceeds the projected Completion
date by one hundred twenty (120) days or more, then the Development Fee shall be
reduced by one hundred percent (100%) of the Retained Development Fee.

4.             Notwithstanding the foregoing provisions of this Exhibit G, in no
event shall the aggregate decrease in the Development Fee pursuant to Sections 2
and 3 above exceed an amount equal to one hundred percent (100%) of the Retained
Development Fee.

G-2


--------------------------------------------------------------------------------


EXHIBIT H

INSURANCE REQUIREMENTS

I.              Owner’s Insurance Requirements.  Throughout the term of this
Agreement, Owner shall carry or cause to be carried and maintained in force
insurance described in paragraphs A and B below. The cost of such policies shall
be at the sole cost and expense of Owner.

A.            Builder’s Risk.  An “All Risk” builder’s risk policy including
coverage for collapse, flood, earthquake and installation risks written on a
completed value basis in an amount not less than total replacement value of the
Project under construction (less the value of such portions of the Project as
are uninsurable under the policy, i.e., site preparation, abrading, paving,
parking lots, etc., excepting, however, foundations and other undersurface
installations subject to collapse or damage by other insured perils)

B.            Commercial General Liability.  This policy shall be written at a
total limit of no less than $2,000,000 per occurrence and $5,000,000 aggregate.

C.            Automobile Liability.  This policy shall be written at a limit of
no less than $1,000,000 combined single limit.

II.            Developer’s Insurance Requirements.  During the term of this
Agreement, Developer agrees to carry and maintain in force, at Developer’s sole
cost and expense:

A.            Worker’s Compensation and Employer’s Liability Insurance. 
Statutory worker’s compensation and Employer’s Liability with a limit of no less
than $1,000,000.

B.            Automobile Liability.  This policy shall be written at a limit of
no less than $1,000,000 combined single limit.

C.            Commercial General and Products/Completed Operations Liability. 
This policy shall be written at a total limit of no less than $2,000,000 per
occurrence and $5,000,000 aggregate. Such insurance shall not exclude
residential construction.

III.           Insurance Requirements for Architects and Engineers.  Developer
shall require any architect or engineering firm employed by Owner to carry
Professional Liability Insurance in an amount not less than $1,000,000 per
occurrence.

IV            Insurance Requirements for All Contractors and Third Party
Services.  Every contractor and all parties furnishing service to Owner and/or
Developer must provide Owner and Developer prior to commencing work and at each
renewal of such insurance hereafter, evidence of the following minimum insurance
requirements. In no way do these minimum requirements limit the liability
assumed elsewhere in this Development Agreement.  Owner and/or Developer reserve
the right to purchase construction wrap-up insurance to replace the General
Liability requirement listed in IV. B. and will notify all contractors if such
purchase is made.

A.            Worker’s Compensation and Employers Liability.  Statutory worker’s
compensation and Employer’s Liability with a limit of no less than $1,000,000.

H-1


--------------------------------------------------------------------------------


B.            Commercial General and Products/Completed Operations Liability
with the following minimum limits of liability: (i) Bodily Injury $1,000,000
each occurrence, $1,000,000 per project aggregate; (ii) Property Damage
$1,000,000 each occurrence, $1,000,000 per project aggregate; (iii) Personal and
Advertising Injury $1,000,000 each occurrence, $1,000,000 aggregate.  Such
insurance shall not exclude residential construction or explosion, collapse,
underground resources.  Contractor/subcontractor shall maintain such insurance
for ten (10) years following completion of the Project.

C.            Comprehensive Automobile Liability, with the following limits of
Liability: (i) Bodily Injury $1,000,000 each person, $1,000,000 each occurrence;
(ii) Property damage $1,000,000 each occurrence.

D.            Umbrella Liability, with limits of not less than $2,000,000 per
occurrence/$2,000,000 aggregate and shall be on a follow-form basis, without
exclusion for residential construction or explosion, collapse, underground
resources.  Contractor/subcontractor shall maintain such insurance for ten (10)
years following completion of the Project.

V.            Additional Requirements.

A.            The General Contractor shall require the same minimum insurance
requirements, as listed above, of all subcontractors, and these subcontractors
shall also comply with the additional requirements listed below.

B.            All insurance coverages required as herein set forth, shall be at
the sole cost and expense of contractor, subcontractor, or those providing third
party services, and deductibles shall be assumed by, for the account of, and at
their sole risk.

C.            Except where prohibited by law, all insurance policies shall
contain provisions that the insurance companies waive the rights of recovery or
subrogation against the Owner and Developer, their agents, servants, invitees,
employees, tenants, affiliated companies, contractors, subcontractors, and their
insurers.

D.            Developer shall be completely responsible for reporting to the
appropriate insurance carriers and/or their agents all accidents involving
injury to employees of any contractor, any member of the public or property
damages, provided that Developer receives a report from the General Contractor
regarding such accident or otherwise becomes aware of such accident.

E.             All insurance coverages required as herein set forth except
Worker’s Compensation shall name Owner and Developer as additional insured and
shall not be cancelled or materially changed without thirty (30) days prior
written notice to Owner and Developer.

F.             Developer shall provide Owner with certificates of insurance or
other satisfactory documentation which evidences that the insurance required
under this Agreement is in full force and effect at all times.

H-2


--------------------------------------------------------------------------------


EXHIBIT I

POTENTIAL DELEGATION ITEMS

1.                                       Authority to enter into contracts with
third parties, as Owner’s agent, calling for total payments in an amount not to
exceed the limit specified by Owner, including (without limitation) contracts
with engineers and other consultants, as long as same fit within the goals of
the Plan.

2.                                       Authority to represent, sign and obtain
business licenses, building permits and special permits for permanent
improvements, excluding permits required to be obtained directly by the various
consultants and contractors on the Project.

3.                                       Authority to represent, sign and obtain
approvals from authorities having jurisdiction over the Project, including
planning, zoning and map approvals and all other entitlements required to
execute the Plan.

4.                                       Authority to negotiate and disperse
funds necessary for agreements with public bodies and utility companies for
access, traffic control and utility services for the Project.

5.                                       Authority to coordinate and supervise
all design/development aspects of the Project.  The parties acknowledge that the
Plans, once created, are subject to revision.  Owner may delegate to Developer
by written instrument the right to approve changes to the drawings and execute
change orders that are not material changes and do not affect the Plan.

6.                                       Authority to initiate, facilitate and
engage counsel to file any lawsuit involving a dispute of less than $500,000.

7.                                       Authority to facilitate and oversee the
sale of any personal property so long as the sale meets the goals of the Plan.

8.                                       Authority to supervise all submittals
to any lender or prospective lender and facilitate all required disbursements of
development draws in accordance with the terms and conditions of any loan made
with respect to the development of the Project.

9.                                       Authority to coordinate inspections (in
cooperation with the Architect and the GC) required by municipal authorities,
any lender and either of their respective agents, contractors, employees or
designees relating to the overall construction of the Project, including, but
not limited to, signing applications for building permits, approvals and
certificates of occupancy, etc.

10.                                 Authority to facilitate, at Owner’s sole
cost and expense (subject to limitations on amount imposed by Owner), Owner’s
compliance with all legal requirements governing the construction of the
Project, the terms and conditions of any loan with respect to the Project and
the marketing and promotion of the Project.

I-1


--------------------------------------------------------------------------------


11.                                 Authority to pay from the Operating Account,
when due, all expenses, including without limitation taxes, assessments and
other levies applicable to the Project, and deliver to the Owner reasonable
proof of payment as soon as reasonably available after the due date thereof. 
Should the Owner so elect, disbursements may be executed through a commercial
lender pursuant to said lender’s disbursement policies.

12.                                 Authority to maintain records, books and
accounts with respect to the Project, which records shall be subject to
examination by Owner or its authorized agents and employees at all reasonable
hours, and which records, books and accounts will be the property of Owner.

13.                                 Developer and Owner shall agree upon an
initial amount to fund the Operating Account.  Developer may be authorized by
Owner in writing to issue checks upon the Operating Account to pay for all
authorized obligations and expenditures incurred by Developer and for and on
account of the Owner in connection with the design, development, promotion and
marketing of the Project. It is expressly understood and agreed by Developer
that all disbursements of funds authorized by Owner to be made by Developer
shall be made by a check drawn on the Operating Account; provided, however, that
Developer shall not, without the prior consent of the Owner, draw any checks on
the Operating Account other than those for payment of expenses as specified in
the Plan. Developer shall cause all disbursements, transfers or refunds of funds
to be reflected by appropriate journal or bookkeeping entries and substantiated
by appropriate records and accounting procedures.

I-2


--------------------------------------------------------------------------------